Title: To John Adams from Joseph Ward, 5 May 1797
From: Ward, Joseph
To: Adams, John



Most Respected Sir
Newton May 5th, 1797.

I have the Honor to receive Your Letter of the 6 of April.
It is indeed a “grave prospect” which is now presented to this Country But I entertain hopes that a wise national conduct, may soon brighten the scene. The French have long been in a political delirium; but if the Americans exhibit upon this trying occasion that wise magnanimity which is worthy of their former character, I have sanguine hopes the threatened Storm may pass over. Some good has already arisen from the evils we suffer from French perfidy; Jacobinism is nearly dead; and the people are learning a useful lesson, not to trust to the friendship of any nation, whatever professions it may make of its high and disinterested regard for this Country. As such a trust, is the essence of folly, to be cured of it will be a great point gained by the injuries received. We have paid a great price for this instruction, but eventually it may be worth it. My fears arise chiefly from the South, lest the pestilence of French politics may have contaminated the true principles of government so far as to effect the necessary efforts to maintain our rights and secure the dignity and future safety of the Country. Unanimity in government, would unite the people, and give energy and effect to all our measures; but so great a blessing as a perfect unanimity in any government like ours is never to be expected and therefore it may have to consider, as Solon did, not only what would be best, but what the people will bear.
As you were pleased to signify a wish to know the sentiments of the people in this part of our country, I beg leave to observe, that they appear to be extremely solicitous to avoid the calamities of war, so far as it may be done consistent with future safety and the essential security of national Independence; but they do not mean to be silent and inactive Spectators of their own degradation.
Although peace, is before all things desirable, yet there is a point beyond which forbearance is folly,—is a crime. To mark that point, is for the wisdom of government.
To fortify our harbours, furnish our magazines, complete the Ships of war now building, make arrangements for increasing a naval force, and put the country in every view into a state of growing defence to be ready to repel aggressions if necessary; to increase the revenue by a land tax, which if not called for by the exigencies of government may be applied to payment of the national debt; are measures which I think would meet the wishes of the people here.
What renders the idea of war more disagreeable is, the French have no commerce on which we could retaliate, nor any possessions comeatable by us. They are situated in respect to us like the Algerines.
Nevertheless it seems necessary to give to them and to the world some evidence that the spirit which atchieved the Revolution and established Independence, is not extinct; and that our preparation to repel the injuries offered us may again surprize the nations by punishing the aggressor, as in the case of Britain when in the plenitude of her power she confidently imagined, and the world believed, her potent arm would crush us to atoms and chain us forever to the wheel of her government.
The chances for a change in Europe favourable to us appear to be many, and I have sanguine hopes that some events to our purpose may turn up soon. It would seem that the great northern powers could not much longer preserve their neutrality and permit the French to prostrate their royal brethren, and spread far and wide the mad opinions professed by their rulers. The political reasons which have hitherto held back Russia, Sweeden, Denmark, and the bribed Prussian, I flatter myself will not operate much longer.
The chances for another revolution among the French people may not be few; at least the people may grow tired of supporting a war merely for conquest, and no other motive can now exist as their enemies are ready to acknowledge their Republic in the full extent of all the ancient territories. The miseries constantly attenant on ther war notwithstanding their victories and the plunder they gain must be oppressive in the extreme and excite an universal wish among the people for peace.
I wish however that these hopes, and possible chances, may not check energetic measures as I conceive our honour and our safety require them.
I am most Respected & Dear Sir / with every Sentiment of Respect / & Esteem / Your most Humble Servant

Joseph Ward
P.S. As you were pleased to notice my postscript. I beg leave to add one line more upon your health. As the relaxing clime of Philadelphia in the hot months is apt to produce bilious habits, I would mention a New England remedy of late much recommended by all professions, Drink good bottled cider plentifully, and particularly in the morning. The agreeable acid with the fissed air which it contains, are considered by our physicians as antiseptic and good preventitives of bilious and putrid disorders. I have known many persons benefited by its use; and have found by my own experience it is most grateful and friendly to my constitution particularly in the warm season.

